Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendments filed 11/04/2021.  Claims 1, 2, 11 and 12 have been amended.  Claims 4 and 14 have been cancelled.   Claims 1-3, 5-13 and 15-20 are pending and have been considered.

Priority
Acknowledgment is made of no claim of foreign priority.

Drawings
The drawings filed on 06/27/2019 are accepted.

Specification
The specification filed on 06/27/2019 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments with respect to 101 rejection, remarks pages 5-6, have been fully considered but they are not persuasive because: The claim recites the limitations of “scanning build file to identifying strings” and “outputting the identity of the orphaned and hardcoded strings by displaying a graphical user interface containing respective list of the orphaned strings and the hardcoded strings”. This scanning step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic.  The outputting step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the graphical user interface. The additional elements of labelling the string as orphaned strings or hardcoded strings based on it appearing in one of the resource files or application files also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. That is other than reciting graphical user interface, nothing in the claim elements precludes the steps from practically being performed in the human mind, for example, but for a graphical user interface, the claim encompasses the user manually scanning build files to identifying strings, labeling the strings and displaying a list of strings.  Additionally, the mere nominal recitation of graphical user interface does not take the claim limitations out of mental processes grouping.  Thus, the claim recites a mental process.
Applicant’s arguments with respect to “Claim Rejections - 35 USC § 103”, remarks pages 7-9 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 and 11 are directed to abstract idea without significantly more. The claim recites the limitation of “scanning build files to identify strings” may be evaluated under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components.  That is, other than reciting “a memory storing build files one or more processors” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “executable by the one or more processors” language, “detecting” in the context of this claim encompasses the user manually scanning the build files to identify strings and labeling strings as either orphaned or hardcoded based it appearing in one of the resource files or in the application files. Similarly, the limitation of scanning files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “on a processor” language, “combining” in the context of this claim encompasses the user observing or scanning the files. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a software vulnerability analysis application stored in memory and containing instructions that, when executed by the one or more processors. The processor is recited at a high-level of generality (i.e., as a generic processor 
Regarding dependent claims 2, 3, 5-10, 12, 13 and 15-20 the claims provides more details on how processor classify the identified strings, display the identified strings, and determine a build quality score.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the scanning and the labelling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Conclusion
The following prior art are cited to further show the state of the art at the time of applicant’s invention.
Chandnani et al U.S. 2002/0073330 A1 teaches Detection of polymorphic script language viruses by data driven lexical analysis.
Tsai et al U.S. 2020/0349259 A Identifying hard-coded secret vulnerability inside application source code.
Munoz et al U.S. 20170220806 A1 system, method and apparatus for fully precise hybrid security verification of mobile applications. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685. The examiner can normally be reached 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sunday, February 20, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436